EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Chambers on 27 January 2022.

The application has been amended as follows: 
Claim 9, line 1, please change “claim 9” to --claim 8--.
Claim 15, line 6, please change “snare” to --snare device--.
Claim 18, line 3, please change “snare” to --snare device--.
Claim 18, line 4, please change “snare” to --snare device--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a method of anchoring a tissue to a bone of a human or an animal without tying a knot including a length of suture having a fixed suture limb secured to a rigid anchor body, drawing a free suture limb of the length of suture through a suture tunnel formed adjacent the fixed suture limb, the suture tunnel extending along an external surface of the rigid anchor body intermediate a proximal and distal end of the rigid anchor body to define a closed suture loop, in combination with the other claimed elements.
Regarding claim 8, the prior art of record does not disclose or suggest a method of anchoring a tissue to a bone of a human or an animal without tying a knot including a length of suture having a fixed suture limb secured to a rigid anchor body, drawing a free suture limb of the length of suture through a suture tunnel formed in the vicinity of the fixed suture limb, the suture tunnel extending along an external surface of the rigid anchor body intermediate a proximal and distal end of the rigid anchor body to define a closed suture loop, in combination with the other claimed elements.
Regarding claim 15, the prior art of record does not disclose or suggest a method of tissue repair including installing an anchor body in bone, extending a snare device along a suture tunnel of a suture, the suture tunnel fixed to the anchor body intermediate proximal and distal ends of the anchor body, forming a knotless closed loop having an adjustable perimeter with the snare device and suture, in combination with the other claimed elements. The closest prior art includes Reese (US 2005/0107828A1) discloses a suture anchor having a suture-receiving channel on an external surface and a suture disposed along the channel. Sullivan (US 2013/0096611A1) discloses a suture anchor including a suture having a free suture limb and a fixed suture limb, wherein the fixed suture limb includes a knot (31). However, Sullivan does not disclose a suture tunnel extending along an external surface of the anchor body. No other references or reasonable combination thereof could be found which disclose or suggest the limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771